Dixon, J.
(dissenting). The plaintiffs, William Good-enough and Sarah, his wife, were riding along a public street across the railroad of the defendant, in a wagon drawn by a horse which was driven by the husband, when a collision between the vehicle and a train of the defendant occurred, and the wife received severe bodily injury. This suit was brought to recover compensation for the injury thus suffered by the wife, and a verdict was obtained assessing her damages at $2,700, upon which a judgment was rendered that she recover that sum against the defendant. On writ of error to review this judgment, the only serious question presented on the record is whether the trial justice erred in charging the jury that, unless the husband was acting as agent of the wife, his negligence was not imputable to her. It is insisted by the defendant that such negligence should be so imputed, because of the marriage relation and the legal necessity therefrom arising of joining the husband as a plaintiff in the suit. The argument rests upon the premise that the husband has a legal interest in the cause of action, and in whatever compensation may be recovered, and thence is deducted the conclusion that the husband’s contributory negligence must preclude any recovery.
I deny the premise.
It must, of course, be remembered that we are not dealing with the damages which a husband sustains by the physical injury of his wife, such as the expenses of her cure and the loss of her service and society. These must be sued for by the husband alone (except as our statute permits them to be joined with such a cause of action as is now before us). Against the husband’s claim for those damages no doubt his *591contributory negligence would be a defence. But the cause of action now under consideration is the direct injury to the wife’s person and the loss which she as an individual thereby suffers. In such a cause of action, and in any recovery at law thereupon, the husband, I think, has no legal interest.
It may be assumed that such a cause of action, before it is merged in a judgment, does not come within the legal notion of “ property.” In Blackstone’s classification of the various kinds of property (2 Bl. Com. *438), he ranges damages for injury sustained as property acquired and lost by suit and judgment at law, saying that, although the injured party has a right to damages the instant he receives the injury, and this right is given by the law of nature, yet a judgment is necessary to convert this right into “property.” So far as this classification excludes from the legal definition of property a right to damages for an injury to property, it has been criticised, but with regard to an injury to the person it seems to be generally accepted as correct.
Assuming its correctness, our Married Women’s acts, which relate to a wife’s property only, do not affect the right to these damages before judgment, and therefore we must consider whether the husband had a legal interest in such damages at common law.
It must be admitted that the husband was a necessary party to be joined with his wife in a suit for the recovery of such damages. But this was not because of his legal interest in the damages. He was a necessary co-plaintiff with his wife in all suits at law for the vindication of her rights. Even when he had relinquished his power over his wife’s rights, he was so joined. Innell v. Newman, 4 B. & Ald. 419. And after our statute had terminated the husband’s interest in his wife’s property, but before the later statute, authorizing a married woman to sue alone for her property, it was necessary that her husband should be joined as a co-plaintiff. So that the necessity of joining him in the suit is not indicative of any legal interest in the cause of action. As is frequently stated in the books, he is joined for the sake of conformity.
*592It may also be admitted that, unless he had surrendered his power, the husband could settle for the damages or could release the wrongdoer from responsibility to the wife. Southard v. Packard, 7 Mass. 95; Anderson v. Anderson, 11 Bush 327; Beach v. Beach, 2 Hill 260; Ballard v. Russell, 33 Me. 196. This, however, arose not from the theory that the damages belonged to the husband, but from the power which he had over all rights of action belonging to his wife. He could make them his by reducing them to his own possession. Settling for the damages was so reducing them, and releasing the wrongdoer was deemed equivalent to settlement. The distinction between a husband’s power over his wife’s rights in action, and a legal interest in them, forms the basis of decision in Stall v. Fulton, 1 Vroom 430, and Peterson v. Mulford, 7 Id. 481, where it was held that the husband’s creditors had no claim on such rights of the wife, unless the husband had chosen” to exercise his power over them so as to make them his own. If, without the exercise of such power, those rights were the property of the husband, the claims of his creditors could not have been denied.
Having thus noticed those rules of the common law which might seem to favor the contention of the defendant, and having shown that they presuppose nothing antagonistic to the dictate of nature that compensation for a personal injury should belong to the person injured, it must further be noticed that there are rules of the common law which clearly recognize this natural claim as legally subsisting in the case of married women.
In an action for a battery or other personal tort done to the wife, the wife must join. Bac. Abr., tit. “Baron and Feme,” p. 306. S'he must join because she is the meritorious cause of action, the husband joining for conformity only. Dengate et ux. v. Gardiner, 4 Mees. & W. 6. If the husband dies before or pending the suit, the right of action survives to the wife. Bac. Abr., tit. “Baron and Feme,” p. 304. But if the wife dies before or pending suit, the right of action is *593extinguished. Id., p. 306 ; Stroop et ux. v. Swarts, 12 Serg. & R. 76.
In view of the common law maxim, “Actio personalis moritur cum persona,” these rules plainly indicate to whom the right of action belongs. Because it survives the husband, it is not his: it dies with the wife because it is hers.
I conclude, then, that at common law the husband has no legal interest in the right or cause of action which accrues to a married woman for a tort to her person. He has some power over it but no legal interest in it.
I have said that our Married Women’s acts do not seem to affect this right of action; yet it would be entirely in accord with the spirit of those laws if, by judicial construction, their terms were made to embrace it. That the legislature should have placed all a wife’s real and personal property, and the rents, issues and profits thereof, beyond her hnsband’s power of disposal, and made them her sole and separate property, as though she were a single woman, and should have left this most intimate right, which concerns her very existence, unsecured to her, can be reasonably accounted for only on the ground of inadvertence.
But the defendant’s argument is rested, also, upon the supposition that the husband has a legal interest in the compensation recovered in a suit for his wife’s personal injury. This support, likewise, in my opinion, fails.
When a recovery has taken place — when the cause of action has become merged in a judgment — then I think our Married Women’s acts become operative upon it. As already stated, the judgment is property, and all property received or obtained by a married woman, in any manner whatsoever, belongs, by force of the statute, to her alone, as if she were a single woman. It may be suggested that the judgment being recovered by the husband and wife together, the property is not received or obtained by the wife, within the meaning of the statute. The same thing might be urged with respect to a chattel given by a third person to the wife, but delivered *594to the husband for her. At common law, it would have been absolutely his; but now, I presume, he would be deemed a mere agent in the transaction, and the chattel would be hers. Similarly, in this case, the "husband appears with his wife in obtaining the property, but it is obtained on her account and for her, and, within any just view of the statute, it is obtained by her and not by her husband.
Eeason seems, therefore, to lead to the conclusion that the husband, has no legal interest in such a judgment as is now before us.
Turning to previous judicial decisions, they appear to tend in the direction above pointed out. Counsel for the defendant relies upon Carlisle v. Sheldon, 38 Vt. 440; Peck v. New York and New Haven Railroad Co., 50 Conn. 379; City of Joliet v. Seward, 86 Ill. 402, and Yahn v. City of Ottumwa, 60 Iowa 429. While in these cases it was said that the negligence of a husband driving would be imputed to the wife riding with him, yet in every case the imputability was placed, not on the relation of husband and wife, but on that of driver and passenger. This will be seen by a quotation from the opinion in Carlisle v. Sheldon, which is the only ease of husband and wife cited in the other decisions. The Vermont court said: “ The wife stands in no different position from that which she would occupy if the driver of the vehicle in which she was carried had been, instead of her husband, one employed for that purpose. * * * If she had been a passenger in a stage coach on this occasion, and had received the same injury, * * * the driver would be treated as being her agent. * * * There is nothing in the marital relation which would change the situation of the wife in respect to her husband's negligence under such circumstances, for the same consequences would have followed if the relation, instead of being that of husband and wife, had been that of parent and child, or master and servant, or if she had been an entire stranger.” This is substantially the doctrine of Thorogood v. Bryan, 8 C. B. 114, and if that doctrine had been repudiated in Vermont, as it has been in *595New Jersey (New York, Lake Erie and Western Railroad Co. v. Steinbrenner, 18 Vroom 161), it may fairly be inferred from the language above quoted that Carlisle v, Sheldon and the cases following it would have been decided differently.
I have found only two cases where the decision rested on the mere relation between husband and wife, ánd only one of these is directly on the point presented by the case in hand j both, however, tend to corroborate the opinion which I have formed.
In Everts v. Everts, 3 Mich. 580, it was held, in an action by husband and wife for an assault upon the wife, that no act or words of the husband, unless the wife was privy to or participant in them, could be proved in mitigation of damages.
In Hoag, Administratrix, v. New York Central and Hudson River Railroad Co., 111 N. Y. 199, an action by an administrator of a married woman to recover damages for her death caused by the negligence of the defendant, it was adjudged that the contributory negligence of the husband, in carelessly driving across the railroad track, whereby his wife, a passenger in his vehicle, was killed, was not imputable to the wife, and so did not bar the suit of her administrator. Yet, under the New York statute, as under ours, what would have defeated the action of the injured person in case death had not ensued, would defeat the action of the administrator.
Both upon reason and authority, then, I think the jury, in the trial of this case, were properly instructed that the contributory negligence of the husband constituted no defence.
The judgment below should be affirmed.
For affirmance — Abbett, Dixon, Brown. 3.
For reversal — The Chancellob, Chief Justice, Depue, Lippincott, Mague, Eeed, Van Syckel, Bogert, Clement, Smith. 10.